[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
The defendant has moved for articulation of this court's decision of October 16, 1987, concerning the consideration for a $20,000.00 second mortgage to Barbara Clarke, mother of the plaintiff. The hearing was held on this matter on April 30, 1992, and at that time Attorney Joblin, representing the plaintiff, pointed out that since the mortgage was in the name of the plaintiff's mother, she should be a party to the action. CT Page 4572
The court then ordered the defendant to move to cite in the plaintiff's mother as a necessary party.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE